MEMORANDUM *
Wise has abandoned his ineffective assistance of counsel claim predicated on the diminished capacity defense. He now pursues his claim with respect to “bolstering” of his self-defense argument. The Supreme Court of Washington’s determination that Wise did not meet his burden to sustain his ineffective assistance of counsel claim vis-a-vis failure to introduce mental eapacity/psychiatric evidence was not contrary to and did not involve an unreasonable application of established federal law, as determined by the Supreme Court of the United States. 28 U.S.C. § 2254(d)(1). Evidence proffered during the district court’s evidentiary healing process was not sufficient to change this result.
The district court’s denial of petitioner’s § 2254 petition is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.